AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


   Roderick English also known as Ralph K. Tripp
                     Anderson,
                           Plaintiff                                )
                               v.                                   )       Civil Action No.       1:19-cv-00246-JFA
                                                                    )
                                                                    )
  South Carolina Department of Corrections; US                      )
 Marshal Justice Marshal Blackmun; Head Director                    )
    Brian Steriling; Classification Kathy Guause;                   )
 Attorney General Donald Zelenka; Shirley Little in                 )
             their individual capacities,
                      Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)       recover from the defendant (name)            the amount of                            dollars ($ ),
which includes prejudgment interest at the rate of  %, plus postjudgment interest at the rate of                    %, along with
costs.

O The plaintiff, Roderick English also known as Ralph K. Tripp Anderson, shall take nothing of the defendants, South
Carolina Department of Corrections; US Marshal Justice Marshal Blackmun; Head Director Brian Steriling;
Classification Kathy Guause; Attorney General Donald Zelenka; Shirley Little in their individual capacities and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint.

Date: March 7, 2019                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
